 
 
I 
108th CONGRESS
2d Session
H. R. 3729 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2004 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 46, United States Code, to provide a monthly monetary benefit to certain individuals who served in the United States merchant marine (including the Army Transport Service and the Naval Transport Service) during World War II. 
 
 
1.Short titleThis Act may be cited as the Belated Thank You to the Merchant Mariners of World War II Act of 2004.  
2.Benefits for World War II merchant mariners and survivors 
(a)Monthly benefitChapter 112 of title 46, United States Code, is amended— 
(1)by inserting after the table of sections the following new subchapter heading:  
 
IVeterans’ burial and cemetery benefits; 
and 
(2)by adding at the end the following new subchapter: 
 
IIMonthly benefit 
11205.Monthly benefit 
(a)Payment to eligible personsThe Secretary of Veterans Affairs shall pay to each person eligible for benefits under section 11206 of this title a monthly benefit of $1,000. 
(b)Surviving spouses of eligible persons 
(1)Payment to surviving spousesThe Secretary of Veterans Affairs shall pay to the surviving spouse of each person eligible for benefits under section 11206 of this title a monthly benefit of $1,000. 
(2)ExclusionNo benefit under this subsection shall be paid to a surviving spouse of a person eligible for benefits under section 11206 of this title unless such surviving spouse was married to such eligible person for no less than 1 year. 
(c)Children of eligible personsIf there is no surviving spouse entitled to benefits under this section, the Secretary of Veterans Affairs shall pay to the children of each person eligible for benefits under section 11206 of this title a monthly benefit of $1,000, equally divided. 
(d)Exemption from taxationPayments of benefits under this section are exempt from taxation as provided in section 5301(a) of title 38. 
11206.Eligibility for benefit 
(a)Eligible personsA person referred to in subsection (b) who has performed qualified service as specified under subsection (c) shall be eligible for benefits under section 11205(a) of this title. 
(b)Covered personsSubsection (a) applies to a person who receives an honorable service certificate under section 11207 of this title. 
(c)Qualified ServiceA person shall be considered to have engaged in qualified service if, between December 7, 1941, and December 31, 1946— 
(1)the person— 
(A)was a member of the United States merchant marine (including the Army Transport Service and the Naval Transport Service) serving as a crewmember of a vessel that was— 
(i)operated by the War Shipping Administration or the Office of Defense Transportation (or an agent of the Administration or Office); 
(ii)operated in waters other than inland waters, the Great Lakes, and other lakes, bays, and harbors of the United States; 
(iii)under contract or charter to, or property of, the Government of the United States; and 
(iv)serving the Armed Forces; and 
(B)while so serving, was licensed or otherwise documented for service as a crewmember of such a vessel by an officer or employee of the United States authorized to license or document the person for such service; or 
(2)while performing service under paragraph (1), the person was forcibly detained or interned by an enemy government or hostile force as a result of action against a vessel under paragraph (1)(A). 
11207.Documentation of qualified service 
(a)Application for service certificateA person seeking benefits under section 11205 of this title shall submit an application for a service certificate to the Secretary of Transportation, or in the case of personnel of the Army Transport Service or the Naval Transport Service, the Secretary of Defense. 
(b)Issuance of service certificateThe Secretary who receives an application under subsection (a) shall issue a certificate of honorable service to the applicant if, as determined by that Secretary, the person engaged in qualified service under section 11206(c) of this title. 
(c)Timing of documentationA Secretary receiving an application under subsection (a) shall act on the application not later than 1 year after the date of that receipt. 
(d)Standards relating to serviceIn making a determination under subsection (b), the Secretary acting on the application shall apply the same standards relating to the nature and duration of service that apply to the issuance of honorable discharges under section 401(a)(1)(B) of the GI Bill Improvement Act of 1977 (38 U.S.C. 106 note). 
11208.DefinitionsIn this subchapter, the terms surviving spouse and child have the meanings given those terms in paragraphs (3) and (4), respectively, of section 101 of title 38, except that in applying those meanings in this subchapter, the term veteran shall include a person who performed qualified service as specified in section 11206(c) of this title. . 
(b)Conforming amendmentsSubsection (c) of section 11201 of title 46, United States Code, is amended— 
(1)in paragraph (1), by striking chapter and inserting subchapter; and 
(2)in paragraph (2), by striking chapter the second place it appears and inserting subchapter.  
(c)Clerical amendmentsThe table of sections at the beginning of chapter 112 of title 46, United States Code, is amended— 
(1)by inserting at the beginning the following new item: 
 
 
Subchapter I—Veterans’ burial and cemetery benefits; 
and 
(2)by adding at the end the following new items: 
 
 
Subchapter II—Monthly benefit 
11205. Monthly benefit 
11206. Eligibility for benefit 
11207. Documentation of qualified service 
11208. Definitions. 
(d)Effective dateSection 11205 of title 46, United States Code, as added by subsection (a) of this section, shall take effect with respect to payments for periods beginning on or after the date of the enactment of this Act, regardless of the date of application for benefits. 
3.Authorization of appropriationThere is authorized to be appropriated to the Department of Veterans Affairs such sums as are necessary to carry out this Act. 
 
